Exhibit 10.1

[COMPANY LETTERHEAD]

March 21, 2006

Gregory M. Ayers

7657 Via Vivaldi

San Diego, CA 92127

Re: Employment Agreement

Dear Greg:

As you know, you and CryoCor, Inc. (“CryoCor”) entered into a Fourth Amended And
Restated Executive Employment Agreement on November 30, 2002, which was amended
June 30, 2004 (collectively the “Agreement”). The purpose of this letter is to
set forth an additional amendment to the Agreement, the terms of which are set
forth below. Except as specifically amended by this letter, the terms of the
Agreement shall remain in full force and effect. You will continue to serve as a
Class III Director of CryoCor until your resignation, non-election or removal by
CryoCor’s stockholders from that position, regardless of whether you also
continue to serve as a CryoCor employee. You and CryoCor acknowledge and agree
that, under current Delaware law and CryoCor’s current certificate of
incorporation, CryoCor’s Directors may only be removed as such by CryoCor’s
stockholders for cause.

1. Section 2.1 is amended and restated as follows: “Subject to the provisions
hereof, Ayers is a full-time at-will employee of CryoCor and shall report to
Dr. Edward F. Brennan in Dr. Brennan’s capacity as an officer of CryoCor and/or
representative of CryoCor’s Board of Directors and shall have duties and
responsibilities in connection with the management of CryoCor’s medical affairs
or clinical trials assigned by Dr. Brennan. CryoCor reserves the right to modify
Ayers’ position or duties at any time in its sole and absolute discretion,
provided that Ayers continues to report to Dr. Brennan and Ayers’ duties
continue to involve the management of CryoCor’s medical affairs or clinical
trials.”

2. Section 2.2 is amended and restated as follows: “During Ayers’ employment by
CryoCor, Ayers shall devote Ayers’ full business energies, interest, abilities
and productive time, during normal business hours, to the proper and efficient
performance of Ayers’ duties under this Agreement. Notwithstanding the
foregoing, Ayers may serve on the board of directors of no more than two other
companies in addition to serving on CryoCor’s Board of Directors.”

3. Section 3 of the Agreement is amended and restated as follows: “Unless
extended by mutual agreement of Ayers and CryoCor in a writing signed by Ayers
and, on behalf of CryoCor, by an officer, director or employee authorized to do
so by CryoCor’s Board of Directors, this Agreement shall expire on August 31,
2006 and Ayers’ employment with CryoCor will terminate at that time. Nothing in
this paragraph shall alter the at-will status of Ayers’ employment.”

4. Section 4.2(a) of the Agreement is amended and restated as follows:
“(a) Ayers has previously been granted (i) incentive stock options to purchase
(A) 7,526 shares of CryoCor



--------------------------------------------------------------------------------

common stock (“Common Stock”) under CryoCor, Inc.’s 2000 Stock Option Plan (the
“Plan”) at an exercise price equal to $13.02 per share, subject to the terms of
the option agreement related thereto (the “First Option”), (B) 12,388 shares of
Common Stock under the Plan at an exercise price equal to $8.37 per share,
subject to the terms of the option agreement related thereto (the “Second
Option”), (C) 48,054 shares of Common Stock under the Plan at an exercise price
equal to $0.62 per share, subject to the terms of an option agreement related
thereto (the “Third Option”) and (D) 161,290 shares of Common Stock under the
Plan at an exercise price equal to $0.62 per share, subject to the terms of an
option agreement related thereto (the “Fourth Option”) and (ii) a nonqualified
stock option to purchase 123,039 shares of Common Stock under the Plan at an
exercise price equal to $0.62 per share, subject to the terms of an option
agreement related thereto (the “Fifth Option” and together with the First
Option, Second Option, Third Option and Fourth Option, the “Options”). The First
Option and Second Option have been adjusted to reflect the 1 for 3 reverse stock
split of CryoCor’s capital stock effected on September 26, 2002 and all of the
Options have been adjusted to reflect the 1 for 31 reverse stock split of
CryoCor’s capital stock effected on July 6, 2005.”

5. Sections 5.5, 5.6 and 6.2 of the Agreement and Exhibit B of the Agreement,
and references thereto in the Agreement, are hereby deleted in their entirety.

6. The first paragraph of Section 7.2 of the Agreement is amended and restated
as follows: “CryoCor may terminate Ayers’ employment without Cause at any time
with written notice. In the event of such termination, Ayers will receive the
“Separation Package” described in subsection 7.2(a) below, provided that Ayers
complies with the conditions set forth in 7.2(b) below. All other CryoCor
obligations to Ayers pursuant to this Agreement will become automatically
terminated and completely extinguished as of such termination of employment;
provided Ayers shall have rights with respect to the Options as provided in the
respective option agreements related thereto, as modified pursuant to the terms
of this Agreement.”

7. Section 7.2(a) is amended and restated as follows: “The Separation Package
shall consist of $450,000, provided that the foregoing payment shall be subject
to standard deductions and withholdings and payable in equal installments over
twelve months in accordance with CryoCor’s regular payroll cycle.
Notwithstanding the foregoing, but subject to the immediately succeeding
sentence, the timing for payment of all or any portion of the Separation
Package, or any other payment required under this Agreement, may be delayed at
CryoCor’s discretion to the minimum extent necessary (but not to exceed six
months) (any such delay, an “Applicable Delay”) so that such payment or payments
are not subject to Section 409A(a)(1) of the Internal Revenue Code of 1986, as
amended, by reason of a failure to comply with Section 409A(a)(2)(B)(i). In the
event of any Applicable Delay, Ayers shall receive, at the time he first
receives all or any portion of any payment or payments subject to an Applicable
Delay (the “Delayed Payment Receipt Time”), an amount equal to the applicable
payment or payments due at the Delayed Payment Receipt Time plus all other
applicable payments he would have otherwise already received prior to the
Delayed Payment Receipt Time but for the Applicable Delay, and thereafter shall
receive any remaining applicable payment or payments that are part of the
payment or payments subject to the Applicable Delay but due after the Delayed
Payment Receipt Time in equal installments over the remainder of the applicable
twelve-month period in accordance with CryoCor’s regular payroll cycle, subject,
in each case, to standard deductions



--------------------------------------------------------------------------------

and withholdings. For purposes of clarity and by way of example, in the event
that (a) Ayers becomes entitled to receive the Separation Package pursuant to
Section 7.5 on August 31, 2006 and (b) CryoCor determines to delay the first six
months of payments of the Separation Package until six months after August 31,
2006 pursuant to the second preceding sentence, at the end of such six-month
period Ayers shall receive, at the time of CryoCor’s next payment to its
employees under its regular payroll cycle, payments in an amount equal to the
first six months of payments of the Separation Package plus any other portion of
the Separation Package due at such time, and thereafter shall receive the
remainder of the Separation Package in equal installments over the remainder of
the applicable twelve-month period, subject, in each case, to standard
deductions and withholdings. Ayers agrees that the severance payments may be
reduced by CryoCor to fulfill any outstanding payments or debts due and owing by
Ayers to CryoCor following written notice of its intent to make such
deductions.”

8. Section 7.5 of the Agreement is amended and restated to add the following
sentences to its end: “If this Agreement expires without having been extended by
mutual written agreement of Ayers and CryoCor pursuant to Section 3 and Ayers’
employment with CryoCor is thereby terminated, Ayers will be entitled to receive
the Separation Package described in subsection 7.2(a) above, provided that Ayers
complies with all of the conditions in subsection 7.2(b) above. All other
CryoCor obligations to Ayers pursuant to this Agreement will become
automatically terminated and completely extinguished as of such termination of
employment.”

9. Section 7.6(a) of the Agreement is amended and restated as follows:
“(a) Change of Control Separation Package. If Ayers’ employment is terminated by
CryoCor or its successor within twelve (12) months after a Change in Control (as
that term is defined below), other than for Cause (as defined in subsection 7.1
above), or Ayers resigns for Good Reason (as defined in subsection 7.3 above),
Ayers shall be entitled to receive the following “Change of Control Separation
Package,” provided that Ayers complies with all the conditions described in
subsection 7.2(b) above: a severance payment equal to $450,000, subject to
standard deductions and withholdings and payable in equal installments over
twelve months in accordance with CryoCor’s regular payroll cycle; and (ii) all
unvested shares under the Options shall automatically vest and/or thereafter be
subject to no repurchase rights of CryoCor. Ayers agrees that the severance
payments may be reduced by CryoCor to fulfill any outstanding payments or debts
due and owing by Ayers to CryoCor following written notice of its intent to make
such deductions.”

10. Section 7.7 of the Agreement, and references thereto in the Agreement, are
hereby deleted in their entirety.

11. By signing this letter amendment you agree and understand that in the event
your employment is terminated, whether by expiration of this Agreement or
otherwise, and notwithstanding anything to the contrary in CryoCor’s 2000 Stock
Option Plan (the “Plan”) or CryoCor’s 2005 Equity Incentive Plan (the “2005
Plan”) or any option (including the Options) granted thereunder, the vesting of
any option (including the Options) you hold to purchase CryoCor stock shall
continue only for up to one year from the date of termination of your employment
with CryoCor and only for so long during such one-year period as you continue to
serve on CryoCor’s Board of Directors. You agree and understand that (a) in the
event your



--------------------------------------------------------------------------------

employment with CryoCor is terminated, whether by expiration of this Agreement
or otherwise, any subsequent service to CryoCor as a director shall only
constitute (i) “Continuous Service” for purposes of and within the meaning of
the 2005 Plan or any options (including the Options) you hold under the 2005
Plan for up to one year from the date of termination of your employment with
CryoCor, and only for so long during such one-year period as you continue to
serve CryoCor as a director, or (ii) ”Service” for purposes of and within the
meaning of the Plan or any options (including the Options) you hold under the
Plan for up to one year from the date of termination of your employment with
CryoCor, and only for so long during such one-year period as you continue to
serve CryoCor as a director, and (b) your “Continuous Service” and “Service,” as
applicable, shall be deemed to have been terminated upon the termination of your
employment with CryoCor if you no longer serve on CryoCor’s Board of Directors
at the time of such termination or, if you do continue to serve on CryoCor’s
Board of Directors at the time of termination of your employment with CryoCor,
upon the earlier of (i) one year from the date of termination of your employment
with CryoCor or (ii) the date during such one-year period upon which you cease
to be a member of CryoCor’s Board of Directors. You agree and understand that
all of your options to purchase CryoCor stock (including the Options) shall be
deemed amended to provide for the foregoing. In addition, all references in the
Agreement to “provided further that Ayers shall have rights with respect to the
Options as provided in the respective option agreements related thereto” and
similar language shall be amended and restated to “provided further that Ayers
shall have rights with respect to the Options as provided in the respective
option agreements related thereto, as modified pursuant to the terms of this
Agreement.” Notwithstanding the foregoing, this paragraph shall not apply to any
option granted to you, if any, as a non-employee director of CryoCor pursuant to
CryoCor’s 2005 Non-Employee Directors’ Stock Option Plan.

12. By signing this letter amendment, you agree and consent that no change
effected by this letter amendment shall constitute Good Reason under the
Agreement.



--------------------------------------------------------------------------------

Please signify your agreement to the foregoing amendment by signing as indicated
below and returning your signature to me by no later than the close of business
March 22, 2006.

 

Sincerely,

 

CRYOCOR, INC.

/s/ Kurt C. Wheeler

Kurt C. Wheeler

Chairman

In witness hereof, the parties have executed this amendment on the day and year
indicated below.

I have read and agree and consent to the foregoing amendment.

 

   

GREGORY M. AYERS

Dated: 3/21/06

   

/s/ Gregory M. Ayers

 

   

CRYOCOR, INC.

Dated: 3/21/06

   

By:

 

/s/ Kurt C. Wheeler

        Kurt C. Wheeler         Chairman